DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1,2,4,6,7 and 9-18 are pending in the application. Claims 12 and 14-18 are withdrawn from consideration. Claims 3,5 and 8 were cancelled in the amendment filed 8/26/21.

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mRNA molecule encodes for a therapeutic peptide, does not reasonably provide enablement for all imaging agents, diagnostic agents, contrast agents, labeling agents, detection agents or disinfectants. The specification does not enable any person skilled in utilize the invention commensurate in scope with these claims. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth hereinbelow.
1. The nature of the invention, state of the prior art, relative skill of those in the art, and the predictability of the art
The claimed invention relates to a composition comprising a lipid nanoparticle encapsulating an mRNA molecule that encodes at least one imaging agent, diagnostic agent, contrast agent, labeling agent, detection agent or a disinfectant. The unpredictability for mRNA molecules encoding imaging agents, diagnostic agents, contrast agents such as radiolabeled metal chelators, cyanine dyes, etc. in the art is high. 
Bancel (US 2015/0030576A1) teaches of modified nucleic acid compositions encoding therapeutic polypeptides, such as RNA which teaches one of ordinary skilled in the art to utilize a composition comprising an mRNA molecule that encodes at least one therapeutic peptide.

The claims recite a composition comprising a lipid nanoparticle encapsulating an mRNA molecule that encodes at least one imaging agents, diagnostic agents, contrast agents and there are a vast number of imaging agents, diagnostic agents, contrast agents, labeling agent, detection agent or a disinfectant known in the art.
3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification recites PECAM-dependent expression of the reporter proteins firefly luciferase and enhanced green fluorescent protein (eGFP) are encoded by mRNA. 
There is no guidance as to encoding a variety of imaging agents, diagnostic agents, contrast agents and there are a vast number of imaging agents, diagnostic agents, contrast agents, labeling agent, detection agent or a disinfectant.
4.	The quantity of experimentation necessary
The lack of adequate guidance from the specification or prior art with regard to encoding a variety of imaging agents, diagnostic agents, contrast agents and there are a vast number of imaging agents, diagnostic agents, contrast agents, labeling agent, detection agent or a disinfectant fails to rebut the presumption of unpredictability present in this art and would no doubt require undue experimentation.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "the delivery vehicle" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim 9 depends on cancelled claim 8. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the nucleic acid molecule" in line 1. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 2 recites the delivery vehicle is selected from the group consisting of a liposome, a lipid nanoparticle and . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Applicant’s arguments with respect to claim(s) 1,2,4,6,7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6,7,9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granot et al. (Seminars in Immunology 2017, 34, 68-77) in view of Bancel (US 2015/0030576A1) and Gosk et al. (Biochim. Biophys. Acta 2008, 1778, 854-863).
Granot et al. (Seminars in Immunology 2017, 34, 68-77) discloses modified mRNA-loaded lipid-based nanoparticles (LNPs) for in vivo use of mRNA as a therapeutic (abstract; p69, left column, first 
The lipid nanoparticles have addition components in the lipid bilayer structure, such as polyethylene glycol (PEG)-derivative for decreased in vivo interaction with plasma proteins and enhanced circulation time (p72, left column, first paragraph; p73, right column, 4.2. Extracellular barriers). 
A targeting moiety that coat LNPs to allow for targeted delivery of mmRNA (p74, whole page; p75, last paragraph).
After administration of ZNPs encapsulating Cas9mRNA:sgRNA, tdTomato fluorescence was
detected in the liver and kidney upon whole organ ex vivo imaging (Fig. 4).
	Granot et al. does not disclose an endothelial marker of the vasculature or the therapeutic peptides of the instant claim 9. 
	Bancel (US 2015/0030576A1) discloses modified nucleic acid compositions encoding therapeutic polypeptides to deliver a nucleic acid (e.g. RNA) inside a cell and production of the encoded protein (abstract; p1, [0010],[0012],[0014]; p65, [0283],[0285]; p66, [0297]). The modified mRNA (mmRNA) may encode at least one antigen (e.g. tPA, etc.) (p71, [0349]; p111, [0729]). The modified nucleic acid can be formulated in lipid nanoparticles (p72, [0366]; p75, [0386]). The lipid may contain a hydrophilic head groups linked to a lipid moiety, such as PEG (p75, [0389]; p76, [0392-0393]). Homing ligands be used to permit the particle to target a specific tissue or interact with a specific ligand (p69, [0321]). The homing ligand may comprise VCAM-1, etc. (p69, [0323]).
Gosk et al. (Biochim. Biophys. Acta 2008, 1778, 854-863) discloses polyethyleneglycol modified immunoliposomes (IL) directed against vascular cell adhesion molecule 1 (VCAM-1) as drug delivery systems for therapeutic anti-cancer approaches (abstract; p855, left column, third paragraph; p855, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mmRNA encapsulated in the PEGylayed lipid nanoparticles of Granot et al. can be used encode tPA as Bancel teaches modified mRNA (mmRNA) may encode at least one antigen (e.g. tPA, etc.) and it would have been predictable to substitute one mmRNA for another known mmRNA to generate a desired therapeutic peptide depending on the desired condition to be treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a VCAM-1 targeting moiety of Bancel and Gosk et al. to the PEGylayed lipid nanoparticles of Granot et al. to target the mRNA containing lipid nanoparticles to tumor vasculature and deliver the therapeutic peptides encoded by the mRNA to mediate cancer immunotherapy.

Claims 1,2,4,6,7,9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancel (US 2015/0030576A1).
Bancel (US 2015/0030576A1) discloses modified nucleic acid compositions encoding therapeutic polypeptides to deliver a nucleic acid (e.g. RNA) inside a cell and production of the encoded protein (abstract; p1, [0010],[0012],[0014]; p65, [0283],[0285]; p66, [0297]). The modified mRNA (mmRNA) may encode at least one antigen (e.g. tPA, etc.) (p71, [0349]; p111, [0729]). The modified nucleic acid can be formulated in lipid nanoparticles (p72, [0366]; p75, [0386]). The lipid may contain a hydrophilic head groups linked to a lipid moiety, such as PEG (p75, [0389]; p76, [0392-0393]). Homing ligands be used to permit the particle to target a specific tissue or interact with a specific ligand (p69, [0321]). The homing ligand may comprise VCAM-1, etc. (p69, [0323]).

It would have been obvious and predictable to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare PEGylated lipid nanoparticles encapsulating mmRNA to encode a therapeutic polypeptide comprising tPA wherein the lipid nanoparticles may be targeted to the vasculature via homing ligand directed to VCAM-1, as Bancel teaches that the lipid nanoparticles encapsulating mmRNA encodes a therapeutic polypeptide which includes tPA, may comprise a homing ligand which includes those directed to VCAM-1 and the lipid nanoparticles may be PEGylated.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618